 1

 2                 UNITED STATES DISTRICT COURT
 3
                        DISTRICT OF NEVADA
                                                -oOo-
 4
     UNITED STATES OF AMERICA,                       Case No. 2:06-mj-00679-NJK
 5
                   Plaintiff,                           ORDER FOR DISMISSAL
 6
           v.
 7
     EDUARDO AGUILAR-REYES,
 8
                   Defendant.
 9

10
            Pursuant to Rule 48(a) of the Federal Rules of Criminal Procedure, and by leave of
11
     Court endorsed hereon, the United States for the District of Nevada hereby dismisses with
12
     prejudice the complaint filed against Eduardo Aguilar-Reyes.
13
                   DATED this 9th day of January, 2020.
14
                                                NICHOLAS A. TRUTANICH
15
                                                United States Attorney
16
                                                /s/ Rachel Kent
17
                                                RACHEL L. KENT
                                                Special Assistant United States Attorney
18
                   Leave of Court is granted for the filing of the foregoing dismissal.
19

20
                   DATED this 20th day of February, 2020.
21

22

23
                                                NANCY J. KOPPE
24                                              UNITED STATES MAGISTRATE JUDGE
                                                  1
